UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): December 8, 2010 Commission file number 1-32953 ATLAS PIPELINE HOLDINGS, L.P. (Exact name of registrant as specified in its charter) Delaware 43-2094238 (State of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One, 1550 Coraopolis Heights Road, Moon Township, Pennsylvania 15108 (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (412)262-2830 (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (27 CFR 240.14d-2 (b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (27 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On December 8, 2010, Atlas Energy, Inc. ( Atlas Energy ) filed a preliminary proxy statement (the  Preliminary Proxy Statement ) with the U.S. Securities and Exchange Commission in connection with the proposed merger of Atlas Energy and a wholly owned subsidiary of Chevron Corporation (the  Merger ). The Preliminary Proxy Statement contains, among other things, certain information about Atlas Pipeline Holdings, L.P. ( AHD ), including in the section entitled Information About AHD, such as unaudited pro forma condensed consolidated financial data that reflects AHDs historical results as adjusted on a pro forma basis to give effect to certain transactions related to the Merger (including AHDs proposed acquisition of the investment partnership business and other assets from Atlas Energy and Atlas Energys proposed acquisition of an ownership interest in Laurel Mountain Midstream, LLC from Atlas Pipeline Partners, L.P. (
